     9:14-cv-03699-RMG          Date Filed 05/20/20      Entry Number 125        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION


The United States of America, et al.,     )
ex rel. Scarlett Lutz and Kayla Webster   )
                                          )
                     Plaintiffs-Relators, )                  C.A. No. 9:14-3699-RMG
                                          )
             vs.                          )
                                          )                          ORDER
Laboratory Corporation of America         )
Holdings,                                 )
                                          )
                     Defendant.           )
____________________________________)

        On May 20, 2020, the Court conducted a conference on various discovery matters raised

by the parties and third-party Floyd Calhoun Dent, III. It is hereby ordered and directed:

        1.      Regarding the issues raised by Plaintiffs-Relators and Laboratory Corporation of

America Holdings (“LabCorp”) (Dkt. Nos. 115, 116 and 117), the parties are directed to meet-

and-confer regarding deposition scheduling and document production and to raise any remaining

disputes to the Court in a motion to compel or motion for protective order within fourteen days

of the date of this order.

        2.      The Plaintiffs-Relators’ motion to compel third-party Floyd Calhoun Dent, III’s

(“Dent”) compliance with a document subpoena (Dkt. No. 114) is granted. Dent is directed

promptly to produce to the Plaintiffs-Relators the previously reviewed documents identified as

responsive and non-privileged.     Dent is directed to provide the unreviewed documents to

Plaintiffs-Relators to be securely held on their counsel’s server at no cost to Dent and pursuant to

the specific assurances provided by Plaintiffs-Relators and the agreed upon confidentiality and




                                                 1
     9:14-cv-03699-RMG          Date Filed 05/20/20      Entry Number 125        Page 2 of 2




claw-back provisions. Plaintiffs-Relators are reminded that violation of those assurances and

provisions will result in contempt of Court.

       3.      The Plaintiffs-Relators’ motion to seal via redaction (Dkt. No. 123) is granted.

Plaintiffs-Relators are directed promptly to file on the public docket the redacted version of their

motion to compel. LabCorp is directed to respond in opposition to the motion to compel within

five business days of the date of this order.

       AND IT IS SO ORDERED.

                                                     s/ Richard Mark Gergel____
                                                     Richard Mark Gergel
                                                     United States District Judge

May 20, 2020
Charleston, South Carolina




                                                 2
